Citation Nr: 1008948	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  97-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq., Attorney 
at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from December 1968 
to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied service connection for PTSD.

Following notification of this decision, the Veteran 
perfected a timely appeal with respect to the denial.  In 
October 1997, the Veteran presented testimony concerning his 
claim before a hearing officer at the RO.  In a supplemental 
statement of the case (SOC) furnished to the Veteran in April 
1999, the hearing officer who had conducted this hearing 
considered the Veteran's claim under the laws and regulations 
relevant to new and material claims.  In support of this 
recharacterization of the Veteran's claim, the hearing 
officer explained that the issue of entitlement to service 
connection for PTSD had been previously considered and denied 
and that the prior denials were final.

Concurring with the hearing officer's recharacterization of 
the Veteran's PTSD claim, the Board, in a March 2000 
decision, adjudicated the Veteran's claim on a new and 
material basis.  Specifically, the Board determined that new 
and material evidence had, in fact, been received sufficient 
to reopen the previously denied claim for service connection 
for PTSD.  In addition, the Board, following de novo review, 
denied the issue of entitlement to service connection for 
PTSD.

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2001, the Court issued an Order vacating the March 
2000 decision and remanding it to the Board for further 
development and adjudication consistent with the Veteran's 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  Accordingly, the case was returned to the 
Board for action consistent with the Court's Order.

Following receipt of the Veteran's case, the Board, in July 
2002, conducted a complete and thorough review of his file 
pursuant to the VCAA.  At that time, the Board determined 
that new and material evidence sufficient to reopen the claim 
for service connection for PTSD had been received.  However, 
the Board also concluded that a de novo review of the 
evidence contained in the claims folder indicated that the 
Veteran did not have PTSD as a result of an in-service 
stressor, and that, therefore, service connection for this 
disability was not warranted.

The Veteran then appealed the Board's July 2002 decision to 
the Court.  In February 2003, the Court issued an Order 
vacating that part of the July 2002 decision which denied the 
issue of entitlement to service connection for PTSD and 
remanding it to the Board for further development and 
adjudication consistent with the duty to notify provisions of 
the VCAA.  See also, Charles v. Principi, 16 Vet. App. 370 
(2002).  Accordingly, the case was again returned to the 
Board for action consistent with the Court's Order.

In November 2003, in accordance with the February 2003 Court 
Order, the Board remanded the case for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.


FINDINGS OF FACT

1.  There is credible evidence in the records corroborating 
the occurrence of the Veteran's reported in-service stressor 
of enemy mortar attacks on Lai Khe.

2.  There is no probative medical evidence of a current 
diagnosis of PTSD.   


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in August 2004 and 
November 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Further, a December 2009 notice letter from the RO advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

However, the Board acknowledges the RO did not provide any of 
the aforementioned VCAA notice, including that pursuant to 
Dingess, supra, until after the rating decision on appeal; 
thus, there is a timing error as to the VCAA notice.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the 
Court held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, all of the VCAA 
notice was provided after issuance of the initial unfavorable 
AOJ decision in April 1997.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that an SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, however, although the RO readjudicated the claim in 
four SSOCs dated in January 2005, March 2005, May 2006, and 
June 2009, following issuance of VCAA notice in April 2004 
and November 2005, it did not readjudicate the claim by way 
of a subsequent SSOC after it provided additional VCAA notice 
in December 2009.  Thus, in essence, based on the above case 
law, the timing defect in VCAA notice was not rectified.  
Regardless, the Court has held that the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, neither the Veteran nor his 
attorney submitted any additional pertinent evidence in 
response to the December 2009 notice letter.  Therefore, the 
absence of a subsequent SSOC after the December 2009 notice 
is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and medical records 
from the Social Security Administration (SSA).  Private 
treatment records also have been associated in the claims 
file.  The RO also has obtained verification of the Veteran's 
claimed in-service stressors.  Further, the Veteran has 
submitted numerous statements in support of his claim.  He 
also has been provided VA examinations in connection with his 
claim.  Additionally, he was provided two opportunities to 
provide testimony in support of his claim.  Thus, there is no 
indication that any additional evidence remains outstanding.  
The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its November 2003 remand.  Specifically, 
the RO was instructed to provide the Veteran with the 
necessary VCAA notice; request and obtain all of the 
Veteran's psychiatric medical treatment records from both VA 
and non-VA physicians; obtain verification of the Veteran's 
claimed in-service stressors; and provide the Veteran a VA 
examination to determine the nature, extent, and etiology of 
any diagnosed PTSD.  The Board finds that the RO has complied 
with these instructions and that the VA examination report 
dated in February 2009 substantially comply with the Board's 
February 2006 remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Analysis

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If VA determines the Veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

That said, corroboration of every detail of a claimed 
stressor, including the Veteran's personal participation, is 
not required; rather, he only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
personal exposure.  See Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  

However, just because a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements 
will not be sufficient.  Id.

In this case, the Veteran has contended that he suffers from 
PTSD as a result of in-service stressors while serving in the 
Republic of Vietnam.  SPRs and the Veteran confirm that he 
served in Vietnam from August 1969 to August 1970 with the 
101 1st Signal Batallion, 1st Infant Division, where his 
military occupational specialty (MOS) was teletype operator.  
The Veteran asserts the following in-service stressors: 1) 
during April 1970, he was subject to rocket attacks every two 
or three days; 2) during one of these rocket attacks, a 
rocket hit a soldier belonging to the Commanding Officer 
group; 3) while dismantling a communications rig, a rocket 
hit approximately 300 meters away from the Veteran and 
another went by his head, hitting nearby.  See PTSD 
questionnaire dated in June 2006.    

A review of the Veteran's SPRs and DD Form 214 does not 
reflect receipt of medals, badges, or decorations that 
specifically denote combat with the enemy.  Thus, there must 
be credible supporting evidence that corroborates his 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau, 
9 Vet. App. at 395.

An undated recent response from the U.S. Armed Services 
Center for Unit Records Research (CURR) (currently named U.S. 
Army and Joint Services Records Research Center (JSRRC)) to 
the RO's request for verification of in-service stressors 
indicates that a search by CURR found that there were 
mortar/rocket attacks on Lai Khe during the time period when 
the Veteran's unit was assigned there.  The fact that a 
Veteran, who had a noncombatant MOS, was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  See Pentecost , 16 Vet. App. at 128 (base subjected 
to rocket attacks during time that Veteran was stationed at 
the base).  In other words, the Veteran's presence with the 
unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally.  There 
is no specific information suggesting the Veteran was not 
present during the enemy mortar attacks on his base at Lai 
Khe.  A stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

However, as already discussed above, the threshold criterion 
for service connection is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination dated in February 2009 
failed to establish a diagnosis of PTSD or any other 
psychiatric disorder.  Rather, it provided a diagnosis of 
alcohol abuse.  See VA examination report dated in February 
2009.  Further, recent VA treatment records dated from 1997 
until 2009 also fail to reveal any treatment of, or diagnosis 
of, a psychiatric disorder.  These records also note that the 
Veteran has a diagnosis of PTSD by history only.  
Additionally, although a June 2009 VA psychiatric consult 
indicated a diagnostic impression of, inter alia, major 
depression, there was no evidence of a formal diagnosis of a 
psychiatric disorder.  The June 2009 consultation notes also 
specifically indicated that the Veteran did not meet the 
criteria for a PTSD diagnosis at that time.  Thus, absent 
evidence of a current disability, service connection cannot 
be granted for PTSD.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.     

That said, the Board notes that evidence of record reveals 
that private treatment records dated in the 1980s and 1990s, 
including statements from the Veteran's private physicians at 
the time, indicated a diagnosis of PTSD.  However, as 
discussed below, the Board finds these diagnoses of PTSD to 
be of little probative weight due to the Veteran's 
inconsistent statements and reports.  

Initially, the Board notes that the Veteran was originally 
provided variously with diagnoses of anxiety reaction, 
anxiety neurosis with depressive features, and alcohol 
dependence.  See VA treatment records dated in 1975 and 1978.  
Around this time, he never mentioned his claimed in-service 
stressors, but reported that he had been drinking since he 
was 16 or 17 years old.  Later, as he began treatment with 
private physicians, he reported his claimed in-service 
stressors and asserted that he began to drink heavily after 
he served in Vietnam in an effort to self-medicate and lessen 
his anxiety and nightmares.  It was at this time that he was 
diagnosed with PTSD.  See private treatment record from H.R. 
Perez, M.D., dated in August 1986; private treatment record 
from H. Rodriguez, M.D., dated in July 1989; private 
treatment record from J.A. Juarbe Ortiz, M.D., dated in 
January 1997; letter from H.R. Perez, M.D., dated in December 
1994; undated letter from R.A. Sanchez Alamo, M.D.; and RO 
hearing transcript dated in October 1997.  

However, the Board finds these reports to be limited in 
probative value because there is no indication that a review 
of the Veteran's pertinent service records or other post-
service records was conducted by the physicians.  See Elkins 
v. Brown, 5 Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 
177 (1993) (highlighting doctor's failure to consider the 
relevant pre- and post-service medical history).  In this 
regard, medical history provided by a Veteran and recorded or 
transcribed by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Here, it does not appear 
that these physicians were aware of the Veteran's previous 
reports of long-term alcohol abuse and failure to report his 
in-service stressors.  Thus, these opinions appear to have 
been mostly based on the Veteran's reported history, which 
did not appear to be entirely consistent.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, and consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).  Furthermore, the Board emphasizes 
that a medical provider cannot provide supporting evidence 
that a claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau, 9 Vet. App. at 
395-96.  The Veteran's own statements will not be sufficient.  
Id.  Also significant is the fact that these physicians based 
their diagnoses of PTSD on the Veteran's cursory explanation 
of his alleged traumatic in-service experiences.  None of 
these examiners described in their reports the details of the 
Veteran's alleged traumatic events during his tour of duty in 
Vietnam.  Because these psychiatrists failed to associate 
their diagnoses of PTSD with specific in-service events, 
their medical conclusion of findings of PTSD are accorded 
little probative value.  

The Board further emphasizes the Veteran's failure to report 
his claimed in-service stressors during psychiatric 
evaluations by the SSA in determining whether he was eligible 
for SSA disability benefits, and the failure of these 
evaluating psychiatrists to find any signs of PTSD during 
their evaluations.  

Further, during a February 1998 VA examination, during which 
the examiner also failed to find a diagnosis of PTSD, the 
Veteran admitted that he stopped his treatment with Dr. H.R. 
Perez because this particular physician did not represent 
patients at hearings.  He admitted he began treatment with 
Dr. J.A. Juarbe Ortiz precisely because this physician 
provided representation of patients at hearings.  The Board 
notes that Dr. Juarbe Ortiz represented the Veteran at an RO 
hearing in October 1997, during which time he insisted that 
the Veteran had PTSD due to his war experiences.  However, it 
appeared that Dr. Juarbe Ortiz's diagnosis was based on the 
previous diagnoses by Dr. R.A. Sanchez Alamo, among others, 
which were based on the Veteran's own statements.  The Board 
further notes that the Veteran also admitted during the 
February 1998 VA examination that he was not involved in 
direct or active combat during his tour of duty in Vietnam, 
statements that were contradictory of those he had previously 
made to his private physicians.

The Board has considered the Veteran's statements asserting 
that he has PTSD.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 
465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) 
(although interest may affect the credibility of testimony, 
it does not affect competency to testify).

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, the Veteran is 
not competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

Accordingly, as the preponderance of the evidence is against 
the Veteran's claim, the "benefit of the doubt" rule is not 
for application, and this claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


